EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please enter the proposed After Final Amendments filed 12 July 2022.

Election/Restrictions
Claims 1, 3, 5-11, 13, 14, 21-25, 27, and 28 are allowable. The restriction requirement between Groups I and II and Species of plasticizer; well service additive; and speed of degradation, as set forth in the Office action mailed on 30 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 30 November 2021 is partially withdrawn.  Claim 12, directed to a non-elected Species of speed of degradation is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  (The Species Election requirement of the plasticizer; and well service additive was previously withdrawn on 7 February 2022.)  However, canceled claims 15-20, directed to non-elected Group I would remain withdrawn from consideration because they did not require all the limitations of an allowable claim.  Accordingly, claims 1, 3, 5-14, 21-25, 27, and 28 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The proposed After Final Amendments filed 12 July 2022 and entered with this action now require in all claims wherein the multi-functional diverter particulates comprise polyvinyl alcohol, a plasticizer, and at least one well service additive selected from the group consisting of a surfactant, a buffer, a demulsifier, a scale inhibitor, a biocide, a sulfide scavenger, a sludge inhibitor, a chelating agent, a defoamer, a corrosion inhibitor, a clay control agent, and any combination thereof.
There is no Prior Art that suitably discloses or teaches providing this particular combination of materials for a diverter particulate.  While each of the individual elements appear well-known, the combination of polyvinyl alcohol, plasticizer, and one or more of a surfactant, a buffer, a demulsifier, a scale inhibitor, a biocide, a sulfide scavenger, a sludge inhibitor, a chelating agent, a defoamer, a corrosion inhibitor, and a clay control agent would be expected to interact.  Absent a specific teaching providing these elements together, it is unclear how these would negatively impact each other, especially for the plasticizer.  Accordingly, only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674